Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 12% for Fiscal 2013 Declares $0.03 per Share Cash Dividend; Non-Performing Assets Decrease; Net Interest Margin Remains Strong HOQUIAM, WA – November 6, 2013 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $894,000 for the current quarter, bringing net income for the fiscal year ended September 30, 2013 to $4.76 million.Net income to common shareholders, after adjusting for the preferred stock dividend and the preferred stock discount accretion was $696,000, or $0.10 per diluted common share for the fourth fiscal quarter of 2013.Net income to common shareholders increased 14% to $4.02 million, or $0.58 per diluted common share, for the 2013 fiscal year compared to $3.52 million, or $0.52 per diluted common share for the 2012 fiscal year. For the prior quarter, ended June 30, 2013, Timberland reported net income to common shareholders of $678,000, or $0.10 per diluted common share, and for the quarter ended September 30, 2012 reported net income to common shareholders of $883,000, or $0.13 per diluted common share. Timberland’s Board of Directors also declared a quarterly cash dividend of $0.03 per common share payable on November 29, 2013 to shareholders of record on November 18, 2013. “Our Western Washington franchise continues to generate solid core earnings from operations,” stated Michael R. Sand, President and CEO.“Total fiscal 2013 revenues were nearly identical to 2012 revenues, earnings per diluted common share increased 12% and net interest margin held steady in spite of a challenging interest rate environment.Although residential refinance activity has declined as compared to prior periods we have continued to observe strong loan demand in our markets and have continued to grow our loan portfolio with shorter duration assets in consideration of the interest rate risk currently existing in our industry.During the quarter ended September 30, 2013 we absorbed a larger than typical expense for other real estate owned (“OREO”) as we ordered and received updated valuations on a number of the properties owned and re-priced them to facilitate their sale in subsequent periods.During the quarter, OREO decreased by 23% and year-over-year non-performing assets declined by 27%.During the current quarter we will be evaluating the opportunity to purchase the preferred shares that remain outstanding from Timberland’s preferred share issuance in December 2008.” Fiscal 2013 Highlights (at or for the period ended September 30, 2013, compared to September 30, 2012, or June 30, 2013): · Earnings per diluted common share for fiscal 2013 increased 12% to $0.58 from $0.52 for fiscal 2012; · Net income to common shareholders for fiscal 2013 increased 14% to $4.02 million from $3.52 million for fiscal 2012; · Non-performing assets decreased 6% during the quarter and 27% year-over-year; · Total delinquent (including non-accrual) loans decreased 40% year-over-year; · Net interest margin remained strong at 3.82% for both the current quarter and the fiscal year; an increase from 3.81% for fiscal 2012; · Average total loans for fiscal 2013 increased to $556.8 million from $544.5 million for the prior year; · OREO decreased $3.6 million, or 23% compared to June 30, 2013; · Capital levels remain very strong: Total Risk Based Capital Ratio of 16.56%; Tier 1 Leverage Capital Ratio of 11.47%; Tangible Capital to Tangible Assets Ratio of 11.34%; and · Book value per common share increased to $11.04, and tangible book value per common share increased to $10.22 at year end. Timberland Q4 Earnings November 6, 2013 Page 2 Capital Ratios and Asset Quality The Company remains very well capitalized with a total risk-based capital ratio of 16.56%, a Tier 1 leverage capital ratio of 11.47% and a tangible capital to tangible assets ratio of 11.34% at September 30, 2013. Timberland provisioned $165,000 to its loan loss allowance during the quarter ended September 30, 2013 compared to $1.39 million in the preceding quarter and $900,000 in the comparable quarter one year ago.Net charge-offs for the fourth fiscal quarter of 2013 were $155,000 compared to $1.57 million for the preceding quarter and $679,000 for the comparable quarter one year ago.For fiscal 2013, the provision for loan losses was $2.93 million compared to $3.50 million one year ago.Timberland’s allowance for loan losses to total loans was 1.99% at September 30, 2013 compared to 2.00% at June 30, 2013 and 2.15% at September 30, 2012. Total delinquent loans (including non-accrual loans) decreased $12.3 million, or 40% , to $18.1 million at September 30, 2013 from $30.4 million one year ago and increased $4.5 million from $13.6 million at June 30, 2013. Non-accrual loans decreased $7.7 million, or 36%, to $13.6 million at September 30, 2013 from $21.3 million at September 30, 2012 and increased $1.8 million from $11.8 million reported at June 30, 2013.Non-accrual loans at September 30, 2013 were comprised of 59 loans and 48 credit relationships.By dollar amount per category: 54% are secured by residential properties; 25% are secured by commercial properties; 20% are secured by land and land development properties; and 1% are secured by residential construction projects. OREO and other repossessed assets decreased $3.6 million, or 24%, to $11.7 million at September 30, 2013 from $15.3 million at June 30, 2013 and decreased $1.6 million, or 12%, from $13.3 million at September 30, 2012.At September 30, 2013 the OREO portfolio consisted of 47 individual properties.The properties consisted of land parcels totaling $4.6 million, commercial real estate properties totaling $3.2 million, multi-family properties totaling $2.1 million and single family homes totaling $1.8 million.During the quarter ended September 30, 2013, OREO properties totaling $2.9 million were sold for a net gain of $3,000.The OREO portfolio was written down by $1.3 million during the quarter due to updated valuations received which should facilitate the disposition of the affected properties in subsequent quarters. The non-performing assets to total assets ratio decreased to 3.75% at September 30, 2013 from 4.04% three months earlier and from 5.19% one year ago Balance Sheet Management Total assets increased by $12.9 million, or 2%, to $745.6 million at September 30, 2013 from $732.8 million at June 30, 2013.The increase in total assets was primarily due to a $12.0 million increase in cash and cash equivalents, a $3.3 million increase in CDs held for investment and a $2.8 million increase in net loans receivable.These increases were partially offset by a $3.6 million decrease in OREO and other repossessed assets. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments was 19.6% of total liabilities at September 30, 2013 compared to 17.7% at June 30, 2013 and 19.3% one year ago. Net loans receivable increased $2.8 million to $548.1 million at September 30, 2013 from $545.3 million at June 30, 2013.The increase was primarily due to increases of $6.2 million in construction and land development loan balances, $2.3 million in multi-family loan balances, $1.1 million in commercial real estate loan balances and $1.0 million in consumer loan balances.These increases to net loans receivable were partially offset by a $2.1 million decrease in commercial business loan balances, a $529,000 decrease in land loan balances, a $486,000 decrease in one-to four-family loan balances and a $4.7 million increase in the undisbursed portion of construction loans in process. Timberland continued to reduce its exposure to land development and land loans during the year.At September 30, 2013, land development loan balances decreased to $515,000, a 13% decrease year-over-year.The Bank’s land loan portfolio decreased to $31.1 million at September 30, 2013, a 21% decrease year-over-year.The well diversified land loan portfolio consists of loans on a variety of land types including individual building lots, acreage, raw land and commercially zoned properties.The average loan balance for the entire land portfolio was approximately $115,000 at September 30, 2013. Timberland Q4 Earnings November 6, 2013 Page 3 LOAN PORTFOLIO September 30, 2013 June 30, 2013 September 30, 2012 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 18
